DETAILED ACTION
Claims 1-21 are presented for examination.
Claims 1, 9, 19, and 21 have been amended.
This office action is in response to the amendment submitted on 19-JAN-2021.
An Applicant initiated interview was conducted on 02-FEB-2021. Applicant submitted an interview summary immediately following the interview.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/20201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 USC § 112 have been fully considered and are persuasive.  
Applicant has provided remarks regarding the rejection under 35 USC § 112 on pg. 7-15 of the Applicant Arguments/Remarks submitted 01/19/2021 (hereinafter ‘Remarks’). Further, in the interview conducted 02-FEB-2021 and Applicant interview summary submitted 02/02/0221 (hereinafter ‘Applicant Interview Summary”) provides 
It is noted Applicant has provided discussion of the term “Applicance” and the newly presented term of “commercial foodservice equipment”. The term has not been rejected, however, a broadest reasonable interpretation has been applied as not specific definition is provided in the specification of what the term encompasses.
The rejection of 35 USC § 112 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 15-18 of the Remarks, Applicant has argued the rejection under 35 U.S.C. 103 as being unpatentable over Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of Scholar, U.S. Patent Application Publication 2016/0189071 A1 as related to claim 1.
The arguments are directed towards the invention is directed towards a commercial kitchen. Applicant has cited ¶[0002] of the specification. Examiner has reproduced ¶[0002] and ¶[0003] providing emphasis.

[0002] Kitchens are a well-understood area of prior art endeavor. That said, modern commercial kitchens often comprise complicated and unique-to-themselves structures. The foregoing complexities are owing, at the least, to a vast variety of available appliances (each having their own specifications and installation and usage requirements), the purpose and intended usage of the kitchen (including preferences of the cooking personnel), building code requirements, and the opportunities and/or limitations that characterize a given architectural design.
[0003] Computer-aided design tools are available to help kitchen designers properly configure a given kitchen. Such tools can greatly facilitate creating an accurate and easily-understood and visualized layout design plan for a commercial kitchen. Unfortunately, existing tools in these regards do not adequately meet the needs and requirements of all application settings. As a result, confusion and delay with respect to reaching a final approved design and physically constructing the kitchen are amongst the repercussions of such shortcomings.

Examiner interprets ¶[0002] as stating a problem. The commercial kitchens have complexities to due a variety of appliances, purposes, building codes and other potential limitations.
¶[0003] states no tools currently exist to adequately meet the requirements to properly model the complexities of the requirements.

These complexities which must be modeled can be seen in dependent Claim 9, Claim 11, Claim 15, and Claims19-21. Examiner maintains the prior art teaches the elements and the complexities in the claim.
Further, regarding the potential for various components that can be found in a commercial kitchen, the no list has been found or defined which says a commercial kitchen contains at least these elements to meet the standard of a commercial kitchen. A kitchen could merely contain at least one of the elements to meet the standard, such 

On pgs. 16-17, Applicant has provided several links to potential standards to establishing a commercial kitchen. However, the documents the links direct to may have changed between filing of the response and the examination. Therefore, it is requested the documents be supplied in an IDS to establish a standard.
Examiner has attempted to find a dictionary definition of “commercial kitchen”, however, Webster Dictionary did not provide a definition. The search has been included as NPL.

Regarding Claim 1, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation commercial kitchen (“kitchen”)  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding Amended Claim 21, the rejection will be amended to cite ¶[0060] of Javanovic to address the amended portion of the claim. Specifically, “In other embodiments, the reused 3D model is used to test out the placement and fit of commercial, or non-commercial, objects prior to an end user acquiring them” where Javanovic explicitly states the 3D model can be used to for commercial spaces to test fit.
Applicant's arguments have been fully considered but they are not persuasive. Claims 1-21 remain rejected under 35 USC § 103.

Claim Objections
Claim 13 is objected to because of the following informalities:
As discussed in the interview conducted on 02-FEB-2021, the limitation of “at least some of” is to be interpreted as “at least one of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11,and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Scholar, U.S. Patent Application Publication 2016/0189071 A1.

Regarding Claim 1: A method of constructing a commercial kitchen (“kitchen”) in accordance with a final layout design for the kitchen, the method comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches providing a user with an opportunity to automatically construct a narrative that recounts design changes between a first layout design for the kitchen and a second layout design for the kitchen; (Fig. 60 [shown below] and [0425] Hoguet teaches a first and second layout where the structure 1142 is the first layout and inserted products generate the intermediate layout, i.e. second layout “…According to a first example procedure 1156, product elements such as a sink 1162, a stove 1164, and a refrigerator 1166 may be inserted into the structural design layout 1142 (which includes the closet 1160) in conformance with any structural elements already in the structural design layout 1142 to form an intermediate product layout 1148…”

    PNG
    media_image1.png
    287
    813
    media_image1.png
    Greyscale

Further, [0430] Hoguet teaches to automatically insert the additional design elements for the structural design layout “…For automatic insertion and population of kitchen cabinets ( such as cabinets 1170, 1172) into a structural design layout (such as layout 1148 or layout 1152) around and in conformance with structural elements (such as windows and possibly a closet) and other product elements already in the structural design layout (such as a sink, a stove, or a refrigerator and possibly a closet)…”) 
Hoguet teaches upon detecting the user's assertion of the opportunity, automatically constructing the narrative to provide a determined narrative; ([0422] Hoguet teaches to implement design rules based on users, i.e. detecting the user’s assertion, and to dynamically build the product layout on matching results or the user “…Therefore, in an implementation, the system may dynamically build a set of product layouts that match the defined structural design layout 1142, based on, for example, design rules (such as interior design guidelines or standards implemented as design rules), or neural network analysis of the design choices of other users. In an implementation, the product layouts may typically be built automatically by the system rather than manually by a user. There may be any number of scenarios under which the system may dynamically build product layouts, such as when the system provides product layout results or suggestions that match or may be scaled to match an existing structural design layout. Another example scenario may occur when a user has made changes to the exterior structure; then, the system may, in some implementations conditioned on confirmation from the user, dynamically build a new product layout based on the changes or may provide additional matching product layout results or suggestions to the user…”)

Hoguet does not appear to explicitly disclose
outputting the determined narrative to the user; and 
outputting the final layout design for the kitchen; and 
using the final layout design for the kitchen to physically construct the kitchen.

However, Scholar teaches outputting the determined narrative to the user; and ([0044] Scholar teaches an output of reports of the design and implementation phases, i.e. determined narrative to the user “…In one embodiment, the planning system is described as a building system that outputs a series of guides or reports that include various forms of data related to the conception, design and construction phases for creating a building structure (the building system). In other embodiments, the planning system is described in more general terms, using other examples, as a project planning system that outputs a series of guides or reports which include various forms of data related to the conception, design and implementation phases for creating a custom project involving numerous other industries (the project system). The descriptions set forth the technical features involved in, and the steps for using the planning system in connection with the illustrated embodiments. It is to be understood that the same or equivalent functions and structures may be accomplished by different embodiments, which are intended to be encompassed within the spirit and scope of the present disclosure, especially those incorporating a combination of technical features shown in the different embodiments included herein…”)
Scholar teaches outputting the final layout design for the kitchen; and ([0058] Scholar teaches creating a final planning guide for parameters and guidelines “…In one embodiment, this interactive effort when finalized produces the Vision Album, also referred to as the Planning Guide or Planning Report, which is a high level review of the project that identifies the project parameters and guidelines, service selections and product selections as recorded and stored in the Planning Sheets…’)
Scholar teaches using the final layout design for the kitchen to physically construct the kitchen ([0090] Scholar teaches a build team to construct the project, i.e. physically construct “…FIG. 6 is a diagram illustrating the process (s306) of developing the Project journal 212 in accordance with an embodiment. In the building phase (third division) of the Project, the Build team 206, which may include, but not limited to, contractors, subcontractors, suppliers and the like, receives the Project guide 210 to implement the line items identified in the guide. The implementation may include a number of duties, all of which are detailed in the Project journal 212. For example, part of the collaborating and managing duties includes working with product suppliers on delivery, budget, warehousing, shipping, and scheduling…”)
Hoguet and Scholar are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the providing a user with an opportunity to automatically construct a narrative that recounts design changes between a first layout design for the kitchen and a second layout design for the kitchen as disclosed by Hoguet by outputting the determined narrative to the user and outputting the final layout design for the kitchen and using the final layout design for the kitchen to physically construct the kitchen as disclosed by Scholar.
One of ordinary skill in the art would have been motivated to make this modification in order to sufficiently manage the user the specification of the project as discussed by Scholar in ¶[0010] “…Project Guide is developed by the system to include the interactive collaboration between a user and a project developer and a design team and includes specifications for the project to be developed or constructed. A Project Journal is compiled by the system to include information from a facilitator or build team relating to the build team's actions taken to implement the custom project in accordance with the requirements as set forth in the Planning Guide/ Vision Album and as refined in the Project Guide…”

Regarding Claim 2: Hoguet and Scholar teaches The method of claim 1 wherein the narrative comprises 
Scholar teaches a text-based narrative. ([0072] Scholar teaches to have planning sheets that act as checklists for different changes and different construction options, i.e. text-based narrative “…The Planning Sheets include information broken down or separated into segments, phases or sections, related to certain steps in the construction process. The sections may be filled, for example, using an intelligent checklist provided to the Owner 202, for example, like the representative checklist shown in FIG. 10. The checklist allows the Owner to enter the project criteria and parameters and guidelines, such as location, type of construction, number of rooms, size, options, colors and the like. The selections may be furthered organized into sets of classes and subclasses for further categorization of the information. As described below, the Planning Sheets provide a means for conveying the Building Plan information through the concept, the plan and the building phases of the construction project for access by all Users and User Groups as the need arises (See FIG. 14A)…”)

Regarding Claim 3: Hoguet and Scholar teaches The method of claim 1 
Hoguet teaches wherein neither the first layout design nor the second layout design for the kitchen comprises the final layout design. ([446] Hoguet teaches multiple product layouts or alternative product layout, i.e. neither first nor second layout “…The user may choose an alternative product layout 1204, which, on the webpage 1220 of FIG. 62 may become a second product layout option 1206 for the user. In general, the system may allow the user to retain multiple product layouts for use in the design process…”)

Regarding Claim 4: Hoguet and Scholar teaches The method of claim 1 
Hoguet teaches wherein the second layout design for the kitchen comprises the final layout design. (Further in [446] Hoguet teaches applying the first product layout, i.e. second layout design “…According to the example progression of the design process, the user may select the product layout 1156 so that product layout 1156 may be automatically applied to the structural design layout 1142 as shown on the screenshot of the webpage 1200 of FIG. 61. The product layout 1156 may become a first product layout option 1202 on the left- hand side of the screen…”)

Regarding Claim 9: Hoguet and Scholar teaches The method of claim 1 
wherein the layout designs for the kitchen include, at least in part, design information regarding 
Hoguet teaches electrical layout and specifications, plumbing layout and specifications, mechanical layout and specifications, and commercial foodservice equipment selections and locations. ([0195] Hoguet teaches product categories are saved for appliances, plumbing, kitchen cabinets & storage, i.e. commercial foodservice equipment; floors, walls & counters, i.e. mechanical, and lighting, i.e. electrical “…Exemplary product categories include appliances (e.g., as indicated by arrow 44), kitchen cabinets (e.g., as indicated by arrow 46), plumbing fixtures (e.g., as indicated by arrow 48), flooring, appliances; building structure; cabinets & storage; floors, walls & counters; furniture & accessories; landscape & outdoor; lighting; plumbing and other. Each of these product categories can be sub-divided into particular types of products…”
[0533] Hoguet teaches the tools maybe be used for commercial applications “…While the systems, methods, and computer program products described above have been directed to an implementation of the home design tool for design and layout of rooms for a house, the tool is not limited to home designs, as such, other implementations are possible. For example, the home design tool could be used to generate a layout of an office building or other commercial space…”
[0292] Hoguet teaches these product categories are inserted into the kitchen layout “…The home design tool allows the user to insert home design products into a home design layout ( e.g., layout 246) by dragging the image of the product from section 241 into the desired location. For example, in FIG. 14, the user has selected the image of sink 242 and placed the sink into the layout 246 ( as indicated by sink 244 in the layout 246). After the user has placed the home design product into the layout 246, the home design tool replaces the image of the home design product with the associated CAD drawing of the home design product (e.g., as shown by CAD model 250 in FIG. 15)…”)

Regarding Claim 10: Hoguet and Scholar teaches The method of claim 1 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches providing an automatic design update opportunity by which a user can cause the control circuit to automatically add layout design revisions to a kitchen layout design to accommodate user-based layout design revisions to the kitchen layout design. ([0457] Hoguet teaches automatically adding more cabinets, i.e. add layout design revisions if the user deletes a window, i.e. accommodate user-based revisions “…For example, if a product layout had already been chosen for a kitchen with a window facing out of the structure and kitchen cabinets on either side of the window, if the user deleted the window in the 3D design mode (andstage1404 of FIG. 66, e.g. FIG. 68) then the system may, for example, automatically add more cabinets in place of the window and may ask the user to confirm the change. If the user had added a window to the wall of the kitchen in the exterior 3D design mode, then the system may, for example, automatically remove kitchen cabinets to make room for the window and may ask the user to confirm the change…”)

Regarding Claim 11 (much like Claim 9): Hoguet and Scholar teaches The method of claim 10
Hoguet teaches wherein the layout design revisions to be automatically added to the kitchen layout design comprise at least one of electrical layout revisions, plumbing layout revisions, and mechanical layout revisions. ([0195] Hoguet teaches product categories are saved for appliances, plumbing, cabinets & storage; floors, walls & counters, i.e. mechanical, and lighting, i.e. electrical “…Exemplary product categories include appliances (e.g., as indicated by arrow 44), kitchen cabinets (e.g., as indicated by arrow 46), plumbing fixtures (e.g., as indicated by arrow 48), flooring, appliances; building structure; cabinets & storage; floors, walls & counters; furniture & accessories; landscape & outdoor; lighting; plumbing and other. Each of these product categories can be sub-divided into particular types of products…”
[0292] Hoguet teaches these product categories are inserted into the kitchen layout “…The home design tool allows the user to insert home design products into a home design layout ( e.g., layout 246) by dragging the image of the product from section 241 into the desired location. For example, in FIG. 14, the user has selected the image of sink 242 and placed the sink into the layout 246 ( as indicated by sink 244 in the layout 246). After the user has placed the home design product into the layout 246, the home design tool replaces the image of the home design product with the associated CAD drawing of the home design product (e.g., as shown by CAD model 250 in FIG. 15)…”)

Regarding Claim 17: Hoguet and Scholar teaches The method of claim 1 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches detecting a user's selection of a part of a 2-dimensional view of a kitchen layout design; (¶[0511] Hoguet teaches a 2-dimensional view of the design“…A 2D drawing 2700 of the kitchen stool 2002 (see FIG. 76) is shown in FIG. 94. A 2D drawing 2800 of the set of shelves 2102 ( see FIG. 77) is shown in FIG. 95. In an implementation of the home design tool, a 2D drawing or 2D representation may be used, for example, in a 2D layout of the home design tool, and may be converted to the 3D representation when, for example, a user switches from a 2D mode to a 3D mode in the home design tool…”)
Hoguet teaches automatically converting the selection into a corresponding 3-dimensional rendering using previously-stored user presentation preferences. ([¶512] Hoguet teaches generates a 3-dimensional rendering based on the location of the 2D drawings, i.e. previously-stored user presentation preferences “…The "billboard" like 3D representation of the kitchen stool may be located in a 3D layout based on the location of the 2D drawing in a 2D layout. The 3D representation may be sized using relative scale depending on where the 3D representation is located in a 3D layout such as a room layout. If the 3D representation is located further back in, e.g., a room, the 3 D representation may appear smaller due to perspective…”)

Regarding Claim 18: Hoguet and Scholar teaches The method of claim 17 wherein 
Hoguet teaches the previously-stored user presentation preferences include at least a preferred perspective viewing angle. (Continuing [512] Hoguet teaches the perspective is viewed based on the 3D representation, and therefore the 2D layout, i.e. preferred perspective viewing angle “…The system may apply a technique to stretch the 3D representation dynamically as perspective shifts, for example as a 3D layout is rotated. The system may stretch the 3D representation dynamically in such a way that the 3D representation appears to be viewed from the side rather than, from a comer (the kitchen tool 2002 is shown from a comer perspective as shown in FIG. 76)…”)

Regarding Claim 19: Hoguet and Scholar teaches The method of claim 1 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches automatically selecting a particular placement and orientation for each of a plurality of design elements in any of the kitchen layout designs as a function, ([¶0429] Hoguet teaches inserting product elements, i.e. design elements, based on the structural elements in the kitchen, i.e. particular placement and orientation “…In an implementation, once product elements such as core product elements have been inserted into a structural design layout, the system may insert additional product elements that are more flexibly sized according to product elements and structural elements already in the room. In the case of a kitchen, such additional product elements may include kitchen cabinets, or an island located in the middle of a kitchen, for example…”)
Hoguet teaches at least in part, of at least one of: commercial foodservice equipment installation requirements; and other illustrated design content; (Continuing [¶0429] Hoguet teaches based on other product elements, i.e. other illustrated design content “…The system may automatically populate such additional product elements around and in conformance with structural elements and other product elements already in the room based on criteria such as design rules, neural network analysis of the design choices or behavior of other users of the system, or pre-existing user designs…”
[0533] Hoguet teaches the tools maybe be used for commercial applications “…While the systems, methods, and computer program products described above have been directed to an implementation of the home design tool for design and layout of rooms for a house, the tool is not limited to home designs, as such, other implementations are possible. For example, the home design tool could be used to generate a layout of an office building or other commercial space…”)
Hoguet teaches such that placement and orientation of the design elements can vary from one design element to another in a single kitchen design layout. ([¶0430] Hoguet teaches the elements placement and orientation are based on which element, i.e. varying from one design to another, based on which other element is near “…For automatic insertion and population of kitchen cabinets (such as cabinets 1170, 1172) into a structural design layout (such as layout 1148 or layout 1152) around and in conformance with structural elements (such as windows and possibly a closet) and other product elements already in the structural design layout (such as a sink, a stove, or a refrigerator and possibly a closet)…”)

Regarding Claim 20 (much like Claim 9): Hoguet and Scholar teaches The method of claim 19 
Hoguet teaches wherein the design elements in any of the kitchen layout designs include, at least in part, installation information regarding electrical layout and specifications, plumbing layout and specifications, and mechanical layout and specifications. ([0195] Hoguet teaches product categories are saved for appliances, plumbing, cabinets & storage; floors, walls & counters, i.e. mechanical, and lighting, i.e. electrical “…Exemplary product categories include appliances (e.g., as indicated by arrow 44), kitchen cabinets (e.g., as indicated by arrow 46), plumbing fixtures (e.g., as indicated by arrow 48), flooring, appliances; building structure; cabinets & storage; floors, walls & counters; furniture & accessories; landscape & outdoor; lighting; plumbing and other. Each of these product categories can be sub-divided into particular types of products…”
[0292] Hoguet teaches these product categories are inserted into the kitchen layout “…The home design tool allows the user to insert home design products into a home design layout ( e.g., layout 246) by dragging the image of the product from section 241 into the desired location. For example, in FIG. 14, the user has selected the image of sink 242 and placed the sink into the layout 246 ( as indicated by sink 244 in the layout 246). After the user has placed the home design product into the layout 246, the home design tool replaces the image of the home design product with the associated CAD drawing of the home design product (e.g., as shown by CAD model 250 in FIG. 15)…”)

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Scholar, U.S. Patent Application Publication 2016/0189071 A1 further in view of
LAVROV, International Publicaton WO 2015/095141 A1.

Regarding Claim 5: Hoguet and Scholar teaches The method of claim 1 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches capturing the first layout design and the second layout design for the kitchen as corresponding data snapshots; and ([0053] Hoguet teaches the layout can be converted to photographs, i.e. corresponding data snapshots “…this application relates to scraping and extracting images and information from websites and converting this information into texture mapping objects for use with 3D models, computer generated graphics and photographs.”)

Hoguet and Scholar do not appear to explicitly disclose
wherein automatically constructing the narrative comprises, at least in part, detecting differences between the data snapshot for the second layout design for the kitchen with the data snapshot for the first layout design for the kitchen.

LAVROV teaches wherein automatically constructing the narrative comprises, at least in part, detecting differences between the data snapshot for the second layout design for the kitchen with the data snapshot for the first layout design for the kitchen. ([0082] LAVROV teaches using snapshots to detect revisions or change, i.e. differences between “…Upon manipulating the 3D BIM model to their liking and generating a filtered BIM model 344, the user 12 may take a two-dimensional (2D) "snap shot", similar to a screen capture of the filtered BIM model 344 utilizing the camera 340. The interaction module 334 is further configured to enable a user to include user input data to the snapshot of the filtered BIM model 344, such as annotations, so as to alert others of an issue or concern, as well as any changes or revisions that may be required…”)
Hoguet, Scholar and LAVROV are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the capturing the  as disclosed by Hoguet and Scholar by wherein automatically constructing the narrative comprises, at least in part, detecting differences between the data snapshot for the second layout design for the kitchen with the data snapshot for the first layout design for the kitchen as disclosed by LAVROV.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate quality assurance of the design process as described by LAVROV in ¶[007] “…As part of the assurance process, building information modeling (BIM) may be used, particularly with respect to a construction project, to ensure that the systems and components of a building, for example, are designed, installed, tested, operated, and maintained according to the building design. BIM is a digital representation of physical and functional characteristics of a facility. Architects and/or sub-contractors may utilize BIM programs and software to build detailed, three-dimensional (3D) BIM models of construction projects before ground is even broken…”

Regarding Claim 6: Hoguet, Scholar and LAVROV teach The method of claim 5 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches capturing at least a third layout design for the kitchen as a corresponding data snapshot; and ([0418] Hoguet teaches a third alteration, i.e. layout “…first alteration 1094 to the exterior structure includes windows located on either side of the chimney 1092; a second alteration 1096 includes four windows; and third alteration 1098 includes two windows and a doorway with a deck outside of the kitchen…”)
Hoguet teaches wherein providing the user with the opportunity to automatically construct the narrative includes presenting the user with an opportunity to select the first and second data snapshots from amongst a group of candidate data snapshots that includes the data snapshots for the first, second, and third layout designs for the kitchen. ([0451] Hoguet teaches the system will dynamically build design results or suggestions, i.e. automatically construct the narrative, presenting the layouts “…The search results or suggestions may include layouts, elements, or products, from particular users of the system; however, in other implementations, the design search interface may dynamically build design results or suggestions (based on, for example, design rules) for presentation to a user, rather than drawing on preexisting designs. A variety of criteria may be considered in building, selecting or presenting results or suggestions in a particular order…”)

Regarding Claim 7: Hoguet, Scholar and LAVROV teach The method of claim wherein the control circuit captures the first layout design and the second layout design for the kitchen as corresponding data snapshots per at least one of: 
LAVROV teaches a user-triggered data capture process; and ([0079] LAVROV teaches a user may select the portion to scan, i.e. capture “…Additionally, or alternatively, the user may select the desired item or geometry by directly touching the item or geometry in the displayed model. Furthermore, a user may find and subsequently highlight an item, such as a piece of equipment, in the BIM model by utilizing the camera 340 to scan a barcode of a physical piece of equipment (as opposed to virtual), wherein the interaction module 334 is configured to receive the scanned item data and further relay the input to the rendering module 332 to highlight the scanned item in the BIM model…”)
Hoguet teaches an automatic data capture process. ([0449] Hoguet teaches an automatic response when change is detected “…In an implementation, changes made in the various modes and stages may be automatically implemented and applied to all designs in all modes, while in other implementations user may be prompted to respond to the effect that changes in one mode or stage may cause to designs in other modes or stages…”)

Regarding Claim 8: Hoguet, Scholar and LAVROV teach The method of claim 5 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
LAVROV teaches in conjunction with capturing the data snapshots, also capturing corresponding graphic imagery of at least portions of the corresponding layout design of the kitchen such that each of the data snapshots has a corresponding one of the graphic images. (Continuing [0082] LAVROV teaches including an image captured by the camera, i.e. graphic image “…The annotations may include specific notes and/or images (e.g., captured by the camera 340) and/or voice recordings (e.g., captured by the microphone 342) which may provide details regarding the portion of interest and may further indicate areas of concern or issues that require attention and/or correction…”)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Scholar, U.S. Patent Application Publication 2016/0189071 A1 further in view of
Ford, U.S. Patent Application Publication 2008/0180460 A1.

Regarding Claim 12: Hoguet and Scholar teaches The method of claim 1 further comprising: by the control circuit:

Hoguet and Scholar do not appear to explicitly disclose
 automatically accessing stored information regarding drawing appearance preferences and 
using the drawing appearance preferences when presenting the final layout design for the kitchen.

However, Ford teaches automatically accessing stored information regarding drawing appearance preferences and ([0011] Ford teaches allows the user to set preferences for properties of the CAD drawing appearance “…In accordance with embodiments of the present invention, CAD application 105 enables a user to specify fixed sizes and other properties of the annotations of CAD drawing…”)
Ford teaches using the drawing appearance preferences when presenting the final layout design for the kitchen. ([0009] Ford teaches the appearance is determined for the final design “…The size of such text, dimensions, symbols, and other annotations has to be carefully selected so that they will scale correctly to give the desired appearance in the final printouts and plots that will be generated from paper space…”)
Hoguet, Scholar and Ford are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the final layout design for the kitchen as disclosed by Hoguet and Scholar by automatically and using the drawing appearance preferences when presenting the final layout design for the kitchen as disclosed by Ford.
One of ordinary skill in the art would have been motivated to make this modification in order to properly format the print and arrange it in a final format as discussed by Ford in ¶[0006] “…Since the model or portions thereof need to be annotated and output to a sheet of paper, CAD applications often have an environment for composing different views of the model along with annotations that document the model. This environment is known as paper space. In paper space, the sheet of paper is represented in 1:1 scale, and the information contained in model space is presented in paper space by way of one or more viewports that can be scaled, rotated, and arranged in different ways to create the final drawing to be printed or plotted…”

Regarding Claim 13: Hoguet, Scholar and Ford teach The method of claim 12 wherein the appearance preferences include at least some of preferences regarding 
Ford teaches visibility, ([0023] Ford teaches visibility “…Using a similar dialog window, the user can specify the visibility of the annotation and the rotation of the annotation to any arbitrary angle…”)
font, 
line style, and 
Ford teaches annotation tags. (Ford teaches annotation objections, i.e. tags “…The annotation scale 240 indicates the scale at which the existing annotation objects are displayed and the scale that new annotation objects will be defined. Annotation objects have a property that indicates what scales are supported. For each scale supported, the position, rotation, paragraph width, etc. of the same object can vary…”)

Regarding Claim 14: Hoguet and Scholar teaches The method of claim 1 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)

Hoguet and Scholar do not appear to explicitly disclose
automatically selecting a particular orientation for each of a plurality of annotation tags in any of the kitchen layout designs as a function, at least in part, of other illustrated design content, such that orientation of the annotation tags can vary from one annotation tag to another in a single kitchen layout design.

However, Ford teaches automatically selecting a particular orientation for each of a plurality of annotation tags in any of the kitchen layout designs as a function, at ([0029] Ford teaches selecting a annotation and defining the orientation and the size “…Then, the user selects an annotation (e.g., annotation 230 or annotation 232) and accesses a property control panel like the one shown in FIG. 2C to change the properties of the annotation object. When the user creates the paper space viewport shown in FIG. 3C at the scale of ½6"=1'-0", the annotations 230', 232 are not scaled down to the viewport scale but maintain their fixed sizes as defined by the user. The paper space viewport of FIG. 3C also illustrates a different position and an orientation of the annotation 230'. The position of the annotation 230' has been moved from its original position that is above the modeled object to a new position that is to the left of the modeled object. Further, the orientation of the annotation 230' has been rotated by 270°. These two new properties of the annotation object 230' are stored as properties of the annotation object 230' associated with the viewport scale of ½6"=1'-0"…”)

    PNG
    media_image2.png
    597
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    565
    725
    media_image3.png
    Greyscale

Hoguet, Scholar and Ford are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the outputting the final layout design for the kitchen as disclosed by Hoguet and Scholar by automatically selecting a particular orientation for each of a plurality of annotation tags in any of the kitchen layout designs as a function, at least in part, of other illustrated design content, such that orientation of the annotation tags can vary from one annotation tag to another in a single kitchen layout designas disclosed by Ford.
One of ordinary skill in the art would have been motivated to make this modification in order to properly format the print and arrange it in a final format as discussed by Ford in ¶[0006] “…Since the model or portions thereof need to be annotated and output to a sheet of paper, CAD applications often have an environment for composing different views of the model along with annotations that document the model. This environment is known as paper space. In paper space, the sheet of paper is represented in 1:1 scale, and the information contained in model space is presented in paper space by way of one or more viewports that can be scaled, rotated, and arranged in different ways to create the final drawing to be printed or plotted…”

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Scholar, U.S. Patent Application Publication 2016/0189071 A1 further in view of
Foster et al., U.S. Patent Application Publication 2016/0034137 A1 (hereinafter ‘Foster’).

Regarding Claim 15: Hoguet and Scholar teaches The method of claim 1 further comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches accessing architectural design plans for the kitchen; ([0111] Hoguet teaches receiving the plans for the room, i.e. kitchen “…a computer-implemented method for use in generating a home design layout includes receiving a diagram of a floor plan for a room, searching a database for other rooms having similar floor plans to the received diagram of the floor plan for the room, and presenting, via a graphical interface, the floor plans associated with the rooms having similar floor plans…”)

Hoguet and Scholar do not appear to explicitly disclose


However, Foster teaches correlating elevational level information from the architectural design plans for the kitchen with elevational level information for the layout design plans for the kitchen. ([0111] Foster teaches the elevational information as part of the model“…In FIG. 15, the values represent a height/elevation parameter with the color range going from the highest elevation of 134 m in blue to the floor level at 0 meters. However, the color could represent any variable that is part of a 3D scanned image (e.g., elevation, intensity, flatness, confidence [e.g., the level of confidence about the value of a point within a scan--such as based on values from repeated/multiple scans or lower confidence if an error is found], etc.)…”)
Hoguet, Scholar and Foster are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the outputting the final layout design for the kitchen as disclosed by Hoguet and Scholar by correlating elevational level information from the architectural design plans for the kitchen with elevational level information for the layout design plans for the kitchen as disclosed by Foster.
One of ordinary skill in the art would have been motivated to make this modification in order to efficiently manage slices of the model as discussed by Foster in ¶[0006] “…Once scanned, the result may be a point cloud data set or other images that can often times consume significant memory. Further, viewing, manipulation, and working with reality capture data may be cumbersome, inefficient, and slow. Accordingly, what is needed are graphical user interface widgets/systems that enable users to easily, efficiently, quickly, and functionally perform a variety of tasks with respect to reality capture based data…”

Regarding Claim 16: Hoguet, Scholar and Foster The method of claim 15 wherein 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Foster teaches accesses the architectural design plans for the kitchen by extracting the elevational level information without fully opening a file that includes the architectural design plans. ([0138] Foster teaches to use a slice of elevation data to only open a single slice rather than fully open a file “…Steps 2004-2006 may be repeated thereby defining multiple elevation slices. Further, a slice tool may be rendered and provides the ability to simultaneously display a representation of the multiple elevation slices for the 3D model. The tool can then be used to modify a property of one of the multiple elevation slices. The tool modifies the property by selecting one of the multiple elevation slices, displaying the upper elevation and the lower elevation for the selected elevation slice, and modifying the upper elevation or the lower elevation for the selected elevation slice…”)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Scholar, U.S. Patent Application Publication 2016/0189071 A1 further in view of
JAVANOVIC et al., U.S. Patent Application Publication 2019/0051054 A1 (hereinafter ‘JAVANOVIC’).

Regarding Claim 21: Hoguet and Scholar teaches The method of claim 19 

Hoguet and Scholar do not appear to explicitly disclose
wherein the particular placement is determined, at least in part, by automatically calculating a distance between a given appliance and at least one nearby wall for each of the plurality of design elements in any of the kitchen layout designs.

However, JAVANOVIC teaches wherein the particular placement is determined, at least in part, by automatically calculating a distance between a given commercial foodservice equipment and at least one nearby wall for each of the plurality of design elements in any of the kitchen layout designs. ([0075] JAVANOVIC teaches to measure between objects, i.e. given appliance, and the nearby wall and the remaining other surfaces “…indications of the corners of the objects on the truncated virtual walls, virtual floor and/or virtual ceiling, wherein the software module projects a reference point on the screen into a ray in world coordinates and determines an intersection point with the virtual wall, virtual floor, and/or virtual ceiling, via hit-testing thus measuring the objects; iii) configure the corners indicated by the user into linear measurements, shapes, and positions representing the objects; … In some embodiments, the shapes represent doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, or damage in the space. In some embodiments, the software module is further configured to assemble the floorplan, the truncated virtual walls, virtual ceiling, and the objects into a three-dimensional (3D) model of the space in world coordinates. In some embodiments, the software module is further configured to export the floorplan, ceiling height measurements, and/or 3D model into the cloud back-end, and wherein the software module or the cloud back-end is configured to convert the floorplan, ceiling height measurements, and/or 3D model into one or more formats compatible with commercial design software. … In some embodiments, the distance annotations are generated in a 2D image plane, and wherein the software module is further configured to map the distance annotations in 3D world coordinates to 2D image plane coordinates, thereby reducing the need to scale with distance…”
Further [0060] JAVANOVIC teaches the model can used for commercial design “…In some embodiments, the reused 3D model is used to visualized a redesigned room. In other embodiments, the reused 3D model is used to test out the placement and fit of commercial, or non-commercial, objects prior to an end user acquiring them. In still other embodiments, the reused 3D model is used to provide daily spatial context of a building or room…”)
Hoguet, Scholar and JAVANOVIC are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the outputting the final layout design for the kitchen as disclosed by Hoguet and Scholar by wherein the particular placement is determined, at least in part, by automatically calculating a distance between a given commercial foodservice equipment and at least one nearby wall for each of the plurality of design elements in any of the kitchen layout designs as disclosed by JAVANOVIC.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the space required for implementing a 3D model as discussed by JAVANOVIC in ¶[0035] “…In such embodiments, the processing steps, such as generating a floorplan of the space and/or generating a 3D model of the space are performed at the cloud computing system…”

Conclusion
Claims 1-21 are rejected.


Brittan, United States Patent 8,255,338 B1 teaches a method for determining the layout and installation for a production kitchen.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127